Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., appeals the district court’s order dismissing his Freedom of Information Act complaint and imposing upon him a prefíling review system for future civil actions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Dep’t of State, No. 4:13-cv-00058-RBS-DEM (E.D. Va. Aug. 19, 2016). We deny all of Davis’ pending motions, including his motions to remand, to vacate, to appoint counsel, and to appoint a guardian ad li-tem. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED